Citation Nr: 0618192	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a right hand 
disorder.

3.  Whether new and material, sufficient to reopen a claim of 
service connection for migraine headaches, has been received.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a right ankle disability with 
swelling of the joints, has been received.

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for numbness of the right arm, 
has been received.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the RO.

The issues of entitlement to service connection for a right 
hand disorder and whether new and material evidence, 
sufficient to reopen claims of service connection for 
migraine headaches, a right ankle disability with swelling of 
the joints, and for numbness of the right arm are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran is not shown to be suffering from a current 
stomach disorder.  


CONCLUSION OF LAW

The veteran's alleged stomach disorder is not due to disease 
or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in an August 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim 
or to send the evidence itself, effectively advising the 
veteran to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private and VA medical records.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As explained below, however, the 
veteran has presented no competent medical evidence of an in-
service injury or disease and none is evident from the 
service medical records.  In the absence of such evidence, an 
examination is not necessary.  Any physician rendering an 
opinion of necessity would be required to rely on the 
veteran's own statement as to what transpired in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Factual Background 

The service medical records are silent as to the stomach.  No 
disabilities of the stomach were noted on separation from 
service.

In May 1993, the veteran sought treatment for pain in the 
right side of the abdomen.  He also complained of back pain 
and pressure.  The veteran reported a similar episode once 
before.  That episode resolved with an injected analgesic.  
The veteran was advised to seek hospital treatment if the 
pain persisted.

On January 1997 VA general medical examination, no disability 
of the stomach was diagnosed.

In his February 2002 claim, the veteran complained of stomach 
problems to include diarrhea since service.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Analysis

The record contains no reference to a stomach disorder or to 
any manifestations of such with the exception of a 1993 
episode of abdominal pain, which apparently resolved and the 
veteran's complaints as reported in his February 2002 claim.

The veteran asserts that a present stomach disorder had its 
onset in service and has persisted since.  The veteran, 
however, is not shown to be competent to render medical 
diagnoses upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the veteran's views 
regarding the nature and etiology of his claimed stomach 
disability do not constitute competent medical evidence.

The competent medical evidence does not reflect a present 
stomach disorder, much less one that is related to service.  
In the absence of a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Degmetich, supra.  
Thus, service connection for a stomach condition is denied.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as the only evidence in his 
favor is not considered to be probative of the matter at 
hand.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


ORDER

Service connection for a stomach disorder is denied.


REMAND

For the reasons stated below, a remand to the RO is 
necessary.  The Board apologizes to the veteran for the delay 
that this remand will necessarily entail.  However, in an 
effort to comply with all procedural and due process 
requirements, and with an eye to assisting the veteran is 
establishing his claim, this remand is unavoidable.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess/Hartman, supra.  

Regarding the new and material claims, additional notice is 
required.  The RO must advise the veteran of what constitutes 
new and material evidence to reopen the service connection 
claims (migraine headaches, a right ankle disability with 
swelling of the joints, and numbness of the right arm ) as 
contemplated in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).

Regarding the veteran's claimed right hand condition, the 
service medical records indicate that the veteran suffered 
three lacerations of the right hand in August 1977.  The 
evidence reflects complaints of right hand symptomatology on 
January 1997 VA medical examination that were not addressed 
by the examiner.  Thus, a VA medical examination must be 
scheduled in order to determine whether the veteran suffers 
from residuals of his in-service right hand injury.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must end the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims for service 
connection herein in accordance with 
Dingess/Hartman and notice as to what 
would constitute new and material evidence 
regarding the particular new and material 
evidence claims herein in accordance with 
Kent.  

2.  The RO must schedule a VA medical 
examination in order to determine whether 
the veteran suffers from residuals of his 
in-service right hand injury.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has a 
chronic right hand disability that is 
related to his active service.

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.  The 
claims file should be made available for 
review and the examination report should 
indicate whether the claims file was 
reviewed.

3.  Following completion of the requested 
development, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


